DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17-20, and those depending therefrom including claims 2-8 and 10-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - The claimed “the oxygen element” and “the nitrogen [element]” lack antecedent basis.  Structures do not inherently have oxygen and nitrogen elements and therefore require introduction.  
Claim 1 - The claimed “the total weight of the polishing layer” lacks antecedent basis.  The total weight inherently requires the sum of all of the products.  In other words, expressed a different way, the total wt% equals (a wt% of oxygen) + (a wt% of nitrogen) + (a wt% of 
Claim 9 – The claimed “the nitrogen (N) element” lack antecedent basis.  Though carbon, oxygen, and hydrogen are no preceded by “a” or “the,” it is assumed that they are tied to “the” at the beginning of the statement.  Applicant is advised these need antecedent basis as well and that each need an identifier such as “a” or “the.”  
Claim 9 - The claimed “the total weight of the polishing layer” lacks antecedent basis.  The total weight inherently requires the sum of all of the products.  In other words, expressed a different way, the total wt% equals (a wt% of oxygen) + (a wt% of nitrogen) + (a wt% of other elements).  Therefore “the total weight” needs antecedent basis such as “a total weight” as it is an introduction of all other elements and their collective weight percent.  
Claims 17, 18, 19, and 20 – The claims refer to “the polishing pad of claim 1” and “the polishing pad of claim 9,” respectively, but each claim introduces “a polishing layer.”  It’s therefore unclear if this is the same as the already introduced “polishing layer” or a second polishing layer for the platen.  For the purpose of examination, the examiner will consider this “the polishing layer.”  
Claims 19 and 20 – The claimed “they” is an ambiguous pronoun since there are many nouns within the claim.  This must be changed to the name of the structure being referred to.  For the purpose of examination, the examiner will consider this to be “the polishing layer and the surface of the semiconductor substrate.”  


Allowable Subject Matter
Claims 1 and 9, and those depending therefrom including claims 2-8, 10-16, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-

The following is a statement of reasons for the indication of allowable subject matter:  
	Applicant’s invention is meant to enhance the content of oxygen and nitrogen [Application publication; paragraph 0008] in order to best control the bonding strength between polishing particles and the polishing pad, ultimately resulting in an increase in the polishing rate [Application publication; paragraph 0017], as well as controlling properties such as hardness, tensile strength, and elongation [Application publication; paragraph 0018].  Applicant has found that the claimed oxygen content enhances the bonding strength between the polishing particles and enhances the bonding strength between the ceria particles and the semiconductor substrate to enhance polishing rate while not excessively decreasing the bonding strength between the ceria particles and the polishing pad [Application publication; paragraph 0034].
	Applicant states that the total content of nitrogen and oxygen may negatively impact the polishing by increasing defects and scratches if the total content of these two elements are too low, and substantially reduce the polishing rate if too high [Application publication; paragraph 0035].    
	In regards to claim 1, the prior art drawn to “[a] polishing pad, which comprises a polishing layer comprising a cured product of a composition comprising a urethane-based prepolymer, a curing agent, and a foaming agent,” fails to anticipate the claimed “wherein the content of the oxygen (O) element in the polishing layer is 15% by weight to 19% by weight based on the total weight of the polishing layer” and “the total content of the nitrogen (N) and the oxygen (O) elements in the polishing layer is 20% by weight to 27% by weight based on the total weight of the polishing layer” as claimed.  
	In regards to claim 9, the prior art drawn to “[a] polishing pad, which comprises a polishing layer comprising a cured product of a composition comprising a urethane-based 
Since these are controlled elements that have effects on the ultimate outcome of the polishing pad, then any change would require deliberate modification.  Since the prior art does not disclose such a modification, then it therefore would not have been obvious to modify a reference, such as KR1290490B which teaches a nitrogen content of 4.8 wt% or greater to 6.0 weight%, to include a specific oxygen content.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-2007/0224919 discloses a low nitrogen amount [paragraph 0013].  US-6,840,971 (15) discloses a low nitrogen amount.  Okamoto (WO0246283A1) teaches nitrogen in an amount of 6 wt% or above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOEL D CRANDALL/            Examiner, Art Unit 3723